Citation Nr: 9912636	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post L-5/S-1 diskectomy with fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had been certified as having had active service 
from September 1965 to September 1969, and from April 1985 to 
May 1993, with an indication that he had other service as 
well which had not yet been certified.  

Although there has not been subsequent official certification 
of his additional service, in his Substantive Appeal, a VA 
Form 9, dated in December 1995, the veteran clarified that he 
served from September 1965 to September 1969, and then from 
November 1973 to May 1993, at which time he retired with 24 
years and 6 months of honorable service, some 12 years of 
which he served on parachute status.  For the purposes of 
this appeal, that is sufficient.  Additional certification is 
unnecessary at this time.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg.  In 
pertinent part, in a rating action in August 1993, the VARO 
granted service connection for the veteran's low back 
disorder, assigning a 10 percent rating from June 1, 1993, 
and on which he filed a Notice of Disagreement in May 1994.

The veteran provided testimony before a Hearing Officer at a 
personal hearing at the RO in December 1995, of which a 
transcript is of record.

During the course of the current appeal, the veteran was 
initially represented by AMVETS.  He is now represented by 
Disabled American Veterans.

The Board remanded the case in September 1997 to clarify the 
veteran's desire as to presenting testimony before a Member 
of the Board at the RO; he has since indicated that he wished 
to withdraw that request, and the case has been returned to 
the Board for further appellate review.



FINDINGS OF FACT

1.  Status post diskectomy at L-5/S-1 with fusion has 
productive of pronounced intervertebral disc syndrome from 
June 1, 1993.

2.  Status post diskectomy at L-5/S-1 with fusion has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for status 
post diskectomy at L-5/S-1 with fusion, from June 1, 1993, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 




(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

While numerous decisions and opinions have been rendered in 
this context with specific regard to given, identified joint-
impacted disabilities, the issue has also been raised with 
regard to back disabilities, more specifically the 
applicability of the concept of considering pain in the 
evaluation, when rating an intervertebral disc syndrome.

In that regard, a recent VA Office of General Counsel 
Precedent Opinion is to the effect that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the pertinent portion of the spine.  
Therefore, pursuant to Johnson v. Brown, op. cit., 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  

When a veteran has received less than the maximum under Code 
5293 based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Code pertaining to limitation of motion.  

Furthermore, the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of exceptional or unusual circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.71a may be inadequate to compensate 
for the average impairment of earning capacity due thereto, 
regardless of the fact that a veteran may have a maximum 
schedular rating under a Code based on limitation of motion.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).

The General Counsel specifically stated that since 38 C.F.R. 
§ 4.45(f) states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities...it 
also states that the cervical, dorsal, and lumbar vertebrae 
are considered groups of minor joints, and, in particular, 
the "lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions."  

The Opinion also noted that Diagnostic Code 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to intervertebral 
disc syndrome in terms of "symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc." 


[The Opinion cited Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), which defines "sciatic" as 
"pertaining to or located near the sciatic nerve or vein," 
and "neuropathy" as a "functional disturbance or 
pathological change in the peripheral nervous system."  The 
clinical features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the foot.  
The Opinion quoted numerous medical authorities with regard 
to the peripheral nervous system, and noted that in addition, 
"sciatica, which refers to pain radiating along the course of 
the sciatic nerve, most often down the buttock and posterior 
aspect of the leg to below the knee, may result in motor 
deficits".  

The Opinion also noted that in evaluating a veteran's 
disability under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, notwithstanding the maximum rating available under a 
different diagnostic code.  It also noted that 38 C.F.R. 
§ 4.14 , states that the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  See 
also VAOPGCPREC 23-97, para. 3 (O.G.C Prec. 23-97).

It was also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  An example was given where a veteran could not be 
rated under DC 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  However, in 
keeping with 38 C.F.R. § 4.7, the disability could be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  




It also addressed the applicability of 38 C.F.R. 
§ 3.321(b)(1)when a veteran receives less than the maximum 
rating under DC 5293, even though that rating is the maximum 
schedular rating under a related diagnostic code based upon 
limitation of motion.  

Congress, in authorizing VA to establish a rating schedule, 
authorized consideration in rating decisions of factors 
affecting the individual, where necessary to reflect the true 
measure of disability.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-
91), para. 5.  Under 38 C.F.R. 3.321(b)(1), the "governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards."  

The General Counsel held that "Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, [pursuant to Johnson case], 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  



Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent evaluation when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a noncompensable rating is warranted when postoperative 
cured; a 10 percent rating is assignable when mild; a 20 
percent rating is assignable when moderate with recurring 
attacks; a 40 percent rating is assignable when severe with 
recurring attacks and intermittent relief; and a 60 percent 
rating is assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

A 50 percent evaluation may be assigned when there is 
unfavorable ankylosis of the lumbar spine, or 40 percent when 
there is favorable ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew).  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Original service and VA treatment records are in the file 
through 1995 for comparative purposes.  While still jumping 
at Fort Bragg in the mid-1970's, the veteran began to develop 
ongoing low back problems with pain, muscle spasms and left 
and later right lower extremity sciatic-distribution 
radiation.  Lumbar disc syndrome was diagnosed and a variety 
of treatment regimens were attempted without much success.  
By the late 1970's, spondylolisthesis at L-5/S-1 was shown on 
X-rays.

In the mid-1980's the veteran had exacerbation of the pain 
and other back problems and X-rays in August 1986 showed 
reduced disc space height at L-5/S-1; orthopedist's 
impression was of herniated nuclear pulposus.  He had 
associated weakness and numbness down the left posterior 
thigh, leg and into his toes.  

The veteran was placed on special forces' limited profile in 
July 1987 to exclude rucksack marching and parachute jumping 
and physical therapy was to be done only once a year at his 
own pace.  Diagnosis was degenerative joint disease of the 
lumbosacral spine.



Another X-ray series in April 1988 at McDill AFB showed disk 
space narrowing with sclerosis and osteophyte formation at 
the lumbosacral junction without definite evidence of 
herniated disc.  A computerized tomography (CAT) scan showed 
no finite evidence of herniation.  Diagnosis was degenerative 
disc disease at L-5/S-1.

The veteran continued to have virtually no relief from the 
back symptoms over the next several months, as shown by 
clinical entries.  He had paraspinal tenderness in the 
lumbosacral area, and lower extremity radiation.  His back 
symptoms were not helped by an incident in June 1989 when he 
was riding a bicycle and was hit by a car, primarily hurting 
his left arm.  In the meantime, he worked on improving his 
physical fitness, and in November 1989, had so improved that 
he was taken off some of his restrictions (i.e., he was 
placed back in jump status), although it was stated that 
notification was to be made if he could not keep the 
improvements up for duty.

In March 1992, the veteran said that he had back pain most of 
the time, although exercise abated the pain somewhat.  On 
examination, left ankle jerk was decreased as was sensation 
in the lateral three toes.  X-rays showed degenerative disc 
disease at L-5/S-1, and it was the impression that he had a 
herniated nucleus pulposus with L-5/S-1 radicular findings.  

A magnetic resonance imaging (MRI) in June 1992 confirmed the 
presence of desiccation of the L-5/S-1 disc with diffuse disc 
bulge.  There was also mild retrolisthesis of L-5 on S-1.

By October 1992, the veteran was having increased back 
problems.  Physical examination showed increased tension 
signs and decreased left ankle jerk.  He underwent surgical 
evaluation for the severe degenerative disc disease at L-5/S-
1 with retrolisthesis and MRI confirmation of the diffuse 
bulging at L-5/S-1.





The veteran underwent decompression L-5/S-1 fusion at Fort 
Gordon by a contract physician in late October 1992.  By 
early December, the bone graft was healing but he still had 
some occasional left leg symptoms.  The cast was removed but 
he was to wear his brace at all times.  He started a 
rehabilitation program.

At the time of his separation examination in February 1993, 
the veteran was still in active and extensive therapy but had 
muscle spasm and back pain for which he took medication.  
Examination showed decreased range of motion on flexion and 
extension and mild tenderness.

On VA examination in June 1993, it was noted that he 
initially had been responding positively to the recent 
fusion.  On examination, there was limitation of flexion to 
80 degrees, with extension to 35 degrees, lateral flexion to 
40 degrees, bilaterally, and rotation to 35 degrees 
bilaterally.  Radicular symptoms were not reproducible on 
straight leg raising.  Slight alteration in flexion was 
noted.  Motor strength was 5/5.  X-rays of the low back 
showed narrowing of L-5/S-1 disc space with densities in the 
surrounding adjacent margins reflecting the prior fusion.  
Osteoarthritic changes were seen outlined in the 
intervertebral facet joints between L-5 and S-1, especially 
on the left side.  The diagnosis was status post L5-S1 
diskectomy with fusion, with no neurological deficits.

In May 1994, outpatient records show that the veteran 
complained of a history of again developing recurrent 
numbness in his legs as well as the 4th and 5th toes on both 
feet.  The numbness was intermittent in nature.

In August 1994, the veteran was seen in physical therapy with 
complaints of increased back pain with sciatica.  Various 
treatments were suggested and instituted including moist 
heat, specialized exercises and a TENS unit.  He said that 
the pain would sometimes continue unabated for days, and that 
he had had recurrence of the radiation symptoms with left leg 
weakness with pain.  Moderately severe narrowing of L-5/S-1 
was noted as well as mild hypertrophic spurring at that same 
level.




In September 1994, the veteran stated that he was still being 
seen on a recurrent basis by VA for recurrent back problems.  
A physical therapy report is of record showing that he had 
had relatively good relief after surgery until about 9 months 
earlier or more, when he developed an increased amount of 
back pain with numbness, in the left leg more than the right 
leg.  He stated that the pain and numbness were now into the 
left foot and right knee, and recently had been in his hands.  
He continued his therapy regimen.

In November 1994, on VA examination, the veteran reported 
that he had developed some occasional pain in his left foot 
along with increased back pain.  If he stood or sat for too 
long a time, both his back and his left leg would hurt worse.  
On examination, he had back discomfort as well as 
intermittent left foot discomfort and low back radiculopathy 
into the lower extremities and new symptoms in his arms.  
Lumbar spine motion was 90 degrees forward flexion, backward 
extension of 28 degrees, left lateral flexion was to 28 
degrees, right lateral flexion was to 34 degrees, and 
rotation to the left and right were to 30 degrees.

The examiner noted that the veteran had more discomfort with 
the lateral flexion and lateral rotation movements to the 
left as far as increased pain was concerned.  Deep tendon 
reflexes were +2-3/4, bilaterally.  X-rays showed moderately 
severe narrowing of the intervertebral disc spaces between L-
5/S-1 and mild hypertrophic spurring at L-5/S-1.  Diagnosis 
was status post laminotomy, L-5/S-1, with apparent fusion.

Specialized neurological studies in November 1994 were unable 
to confirm objective evidence of peripheral damage.  However, 
the veteran had complained of pain radiating from the back 
and decreased pedal pulses were noted in the stocking 
distribution.  Reflexes were 2/4.


Outpatient clinical reports from 1995 are in the file.  The 
treating physician, G. T., M.D., also signed two statements 
in the clinical files, dated in January and June 1995 with 
regard to the veteran's situation.  On the earlier occasion, 
the veteran had expressed complaints of pain localized across 
the lumbosacral junction.  He had fair reversal on forward 
bending, but from all motions, bending backward was the least 
well tolerated.  X-rays showed marked degeneration of the 
lumbosacral disc and posterolateral fusion which Dr. T stated 
was "apparently not solid".  Medications included Motrin, 600 
mg,. and Robaxin, 500 mg., and he was to continued with his 
TENS units.

In June 1995, Dr. T stated that the veteran's condition 
continued to involve pain in the low back, left leg, right 
leg, although he had been trying to wean himself off 
medication.  He had to quit a job at the Yacht Club because 
this was placing too much strain on his low back.  He was now 
working as a private investigator.  On examination, X-rays 
showed no confirmation of vertebral movement at the fusion 
site.  Motrin and Robaxin medications were continued.

Outpatient records show that the veteran continued to 
complain of back pain with radiation and numbness.  An 
additional MRI was done in October 1995 which showed severe 
loss of height and of signal of the L-5/S-1 disc consistent 
with degeneration as well as posterior fusion of the L-5/S-1 
elements.  A clinical notation in October 1995 by Dr. T was 
that he had developed right lower extremity radiation for the 
first time with determinable weakness, as well radiation into 
the left leg, and that his low back symptoms had increased. 

At the hearing held in December 1995, the veteran stated that 
he was being treated at present at McDill Air Force Base 
(AFB) where they had done a nerve conduction study.  Tr. at 
1.  He said that about 2 years after his spinal fusion 
surgery, his back began to again bother him, and he developed 
shooting pains down his legs, with loss of feeling, and a 
sciatic type feeling like he had had prior to his surgery.  
Tr. at 1-2.  He stated that he could no longer work in his 
prior job but had taken work as an investigator.  



Some days the veteran was fine and others he was laid up, as 
he had been the day before.  Tr. at 2.  He said that he had 
been told several times that the fusion had not been totally 
successful and that his problems might be due to that.  Tr. 
at 2-3.  He stated that bending forward caused significant 
pain and discomfort.  Tr. at 3.  He indicated that he had 
been losing time from work because of his back.  Tr. at 3.  
It was noted that he had severe symptoms and on occasion, had 
had no ankle jerk, and that even with medication, he had very 
little relief.  Tr. at 6.


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his status 
post L-5/S-1 diskectomy with fusion is well grounded.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
269 (1992).  The veteran's assertions concerning the severity 
of his low back disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

In this case, since the veteran's last official examination 
and VA outpatient records are from several years prior, 
proximate to his separation from service, and the veteran has 
been seen since sometime in 1996 at McDill AFB (although they 
were unable to provide records when asked in early 1996), it 
is entirely possible that additional clinical evidence might 
be forthcoming should the Board again remand the case for 
substantive development of the evidence.  

On the other hand, given the nature of the evidence of 
record, the Board finds that the facts relevant to the issue 
on appeal have been sufficiently developed for an equitable 
disposition thereof, and, accordingly, the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied in accordance with 38 U.S.C.A. § 
5107(a).  

By proceeding ahead with adjudication at this time, in this 
manner, the veteran receives the benefits to which he is now 
entitled in a more timely fashion.  He is of course in no way 
penalized nor deprived of due process in the so doing.  No 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107.  Godwin 
v. Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 
Vet. App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's low back disorder, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op. at 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Id. at 9.  

In the case at hand, the Board finds that given the fact that 
at separation, the veteran was still in a state of rigorous 
rehabilitative therapy and healing, and although not as 
symptomatic as he had been previously, he was thus not 
entirely stabilized.  Thus, while he was presumably and 
perhaps technically less symptomatic then, than he had been 
before and would be soon thereafter, an adequately and 
equitably staged rating commencing at less than the rating to 
be assigned herein is not warranted.  As will become apparent 
in the discussion below, the evidentiary record supports a 
grant of the maximum 60 percent evaluation for intervertebral 
disc syndrome effective from the veteran's separation from 
service.

The veteran had a long history in service of back problems 
which were finally subjected to a surgical fusion in 1992.  
For a while, he appeared to have had some relief, and even 
though requiring ongoing therapy, he had relatively little 
back pain and no radiation of symptoms into either lower 
extremity.  At the time of separation, he was not yet fully 
healed and was continuing a strenuous regimen of therapy.



The veteran has testified, and the clinical record and 
medical statements do support, that since soon after or about 
the time of his separation from service, and continuing since 
then, he has had increased low back problems and recurrence 
of the same type of symptoms which caused him initial 
discomfort.  

In this regard, the documentation of record clearly shows 
that the veteran had deterioration in his ability to move in 
many planes, particularly backward bending, and all movements 
caused one degree of pain or another.  In fact, the pain on 
some movements was apparently excruciating.  He took 
significant pain medication, used a TENS unit, and still has 
incapacitating pain.

Another bothersome development since the veteran completed 
the initial therapy regimen has been the recurrence and 
persistence of radiation into both lower extremities, 
particularly on the left, and increasingly on the right, with 
pain, numbness and weakness in the thigh, leg and into 
several toes on the left and to date, as far as the knee on 
the right.  

It is noteworthy that from the outset, the Board finds that 
the veteran is entirely credible, and his comments are 
entirely consistent with the evaluations and discussions 
provided by VA medical experts as well.  He states that he 
has been told the same by service physicians at McDill AFB 
where he now receives some care and has undergone 
neurological testing, and there is no reason to doubt the 
veracity of that assertion.  

In any event, it is clear that there is serious concern that 
the L-5/S-1 fusion may be unstable, but even if it is not, 
the veteran has developed additional symptoms reflective of 
recurrence of the initial problems.  His degenerative changes 
alone at L-5/S-1 are described as never less than moderately 
severe, and for the most part, are characterized as severe, 
with manifestations of both the fusion as well as severe 
narrowing of the intervertebral disc spaces as well as 
hypertrophic spurring.  

The Board acknowledges that the evidence with regard to the 
veteran's current clinical status is indeed not unequivocal.  
However, the aggregate evidence serves as an entirely 
adequate basis for finding that more often than not, the 
veteran has clearly exhibited generally greater than what 
might be described as severe symptoms, and often can be said 
to have pronounced symptomatology with radiation, absent 
ankle jerk and pain, weakness and numbness in the 
extremities.  

There remains a modicum of question as to which is the most 
appropriate Code under which to rate the veteran's 
disability.  For the most part, given current findings, it 
might be equally appropriate to assign a 40 percent rating 
under Codes 5292, 5295, 5289 or even 5293.  In that regard, 
however, he does not have the nature of ankylosis which would 
support a 50 percent rating under 5289.  

A review of the cited provisions reveals that only 5293 
provides for the veteran's overall symptomatology compatible 
with intervertebral disc syndrome.  Under those criteria, a 
40 percent rating is assignable when severe with recurring 
attacks and intermittent relief, which the veteran clearly 
fulfills.

Moreover, that Code also provides that a 60 percent rating is 
assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The question is 
whether the veteran meets this higher standard.  The Board 
finds that there is a reasonable basis for holding that he 
does.

While the veteran does not demonstrate all of these symptoms 
at any given time, he does have overall pronounced findings 
compatible with sciatic neuropathy and significant ongoing 
pain and other findings reflective of the problems at the L-
5/S-1 level, and his relief is minimal.  The issue becomes 
whether his current symptoms are best described as severe or 
pronounced, under the criteria cited above.  And while they 
are not always at such a higher more pronounced level, they 
do more often than not, nearly approximate the comparatively 
higher level of symptoms.  

However, the veteran does not have additional back disability 
such as unfavorable ankylosis, vertebral fracture, etc., 
which would be comparable to impairment warranting an 
evaluation in excess of 60 percent under any of the 
potentially applicable codes.  

It is not argued nor shown that the back disorder, in and of 
itself, renders the veteran's disability picture unusual or 
exceptional in nature.  In this regard, it has not required 
frequent inpatient care.  As to its effect on his ability to 
work, there exists no doubt that it constitutes somewhat of 
an adverse quantity in the veteran's ability to stand on his 
feet.  He asserts that the back was such that he was required 
to stop one job at the Yacht Club, and start another as an 
investigator where he is more on his own and can deal with 
his flare-ups of back problems.  But it has not, however, in 
and of itself, markedly interfered with the fact of his 
having full-time work.  The fact that his symptoms are 
exacerbated at some types of work has been fully taken into 
account in the assignment of the 60 percent rating herein.

Accordingly, the Board finds the evidentiary record supports 
an initial compensation evaluation of 60 percent effective 
from June 1, 1993, the first date effective from separation 
from service with application of all pertinent regulations.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293.


ORDER

Entitlement to an initial compensation rating of 60 percent 
for status post L-5/S-1 diskectomy with fusion is granted, 
subject to regulations pertaining to the payment of monetary 
awards.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

